  Case 15-40526                   Doc 47      Filed 05/01/19 Entered 05/01/19 14:15:54      Desc Main
                                                 Document Page 1 of 3
         FILED & JUDGMENT ENTERED
                   Steven T. Salata




              May 1 2019


          Clerk, U.S. Bankruptcy Court
         Western District of North Carolina
                                                                             _____________________________
                                                                                      J. Craig Whitley
                                                                               United States Bankruptcy Judge




                                   UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF NORTH CAROLINA
                                            SHELBY DIVISION

In re:                              )
                                    )
Gary Lee Morris and                 )                               Chapter 13
Cheryl Jenkins Morris,              )                               Case No. 15-40526
                                    )
                        Debtors.    )
____________________________________)

                                       ORDER DENYING AMENDED MOTION

           THIS MATTER is before the Court on the Amended Motion to Modify Chapter 13

Plan; to Determine Debtors have Cured Default and Paid All Required Post-Petition Amounts

Including Mortgage Arrearage Cure Payments; to Deem Mortgage Loan Account Current; and

Request for Non-Base Fee and Reimbursement of Expenses (the “Motion”) filed by the Debtors

on January 10, 2019. The Court held a hearing on the Motion on April 26, 2019 at which the

Debtors and the Chapter 13 Trustee appeared. At the conclusion of that hearing, the Court took

the matter under advisement. The Court is now prepared to make its ruling and finds as follows:

           The Debtors filed a joint voluntary petition and plan under Chapter 13 of the Bankruptcy

Code on December 17, 2015. Their plan was confirmed on March 8, 2016. (Docket no. 21). As

confirmed, the Debtors’ plan is a 60-month base plan with an estimated 67% dividend to general

unsecured claims. The Debtors have made 33 of the required 60 monthly payments. However,
  Case 15-40526        Doc 47    Filed 05/01/19 Entered 05/01/19 14:15:54           Desc Main
                                    Document Page 2 of 3

as detailed in the Motion, the Debtors allege that they have experienced unexpected changes in

circumstances that justify ceasing plan payments at this point and discharging the Debtors. To

date, the Debtors have paid in full all secured, priority, and administrative claims that were

required to be paid under their confirmed plan and have paid a 33% dividend to the general

unsecured creditors.

       Given that the Debtors have failed to complete the plan as confirmed, and that the plan

has a res judicata effect, the typical remedy would be a dismissal of the case. However, the

Debtors seek to modify their plan to the amounts paid in. In essence, the Motion seeks to obtain

a section 1328(a) discharge in the middle of the plan. While it appears to be true that the Debtors

have paid all allowed secured claims in full and modification of the present plan payment to a

reduced monthly payment that these Debtors can afford would not provide a meaningful

additional dividend to any unsecured creditors, granting the relief requested by the Debtors is not

authorized by law.

       11 U.S.C. § 1328(b) speaks to this precise circumstance, where (1) the Debtors have not

completed their plan payments due to substantial unexpected circumstances, (2) the Debtors have

paid to allowed unsecured creditors as much or more than they would have received under

Chapter 7, and (3) modification under section 1329 is not practicable.               Under these

circumstances, section 1328 provides for a hardship discharge. See 11 U.S.C. § 1328(c). The

distinction between a hardship discharge and that which is provided under section 1328(a) is

material. The hardship discharge is much less broad than that provided by section 1328(a) and is

equivalent to that which would have been received in a Chapter 7 bankruptcy case. For instance,

section 1328(c) does not discharge claims controlled by section 1322(b)(5). Additionally, claims

excepted from discharge pursuant to section 523(a) are not discharged by section 1328(c).

       Granting a section 1328(a) discharge under these circumstances would essentially write



                                                2
  Case 15-40526            Doc 47   Filed 05/01/19 Entered 05/01/19 14:15:54        Desc Main
                                       Document Page 3 of 3

sections 1328(b) and (c) out of the Code, an untenable result recognized by other bankruptcy

courts. The vast majority of cases provide that a Chapter 13 debtor’s inability to complete plan

payments is not a ground for modification to amounts paid in but rather, the debtor must seek a

hardship discharge under section 1328(b). E.g., In re Dowey, 580 B.R. 168, 171 (Bankr. D.S.C.

2017) (“[S]ections 1328(a) and (b) are mutually exclusive—a debtor either completes or does not

complete the ‘payments under the plan.’”); In re Guernsey, 189 B.R. 477 (Bankr. D. Minn.

1995); In re Bond, 36 B.R. 49, 51 (Bankr. E.D.N.C. 1984) (“[T]he case could have concluded in

one of two ways: 1) the Debtor could have made the required Plan payments; or 2) the Debtor

could have applied for a ‘hardship discharge’ under 11 U.S.C. § 1328(b).”).

         Under these circumstances, the Debtors are not entitled to a discharge under section

1328(a). However, they may qualify for a hardship discharge. To that end, the Motion is

DENIED WITHOUT PREJUDICE to the Debtors filing a motion pursuant to

11 U.S.C. § 1328(b).

         SO ORDERED.
This Order has been signed                                        United States Bankruptcy Court
electronically. The Judge’s
signature and Court’s seal
appear at the top of the Order.




                                                3
